Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Request for Continued Examination filed 13 October 2020.  Claims 9, 16 have been canceled.  Claims 1, 3-4, 8, 13 have been amended.  Claims 1-8, 10-15, 17-22 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-4, 7-8, 10, 11, 13, 15, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 7,216,092 B1) in view of Hang et al. (US 2016/0283091 A1) and further in view of Kisiel et al. (US 2016/0188789 A1).

Claim 1. Weber discloses a digital graphic design computing system comprising: a network interface device configured for establishing one or more communications sessions with a user device via one or more data networks; a non-transitory computer-readable medium storing a profile repository having brand profiles for controlling digital design content creation; and processing hardware that is communicatively coupled to the non-transitory computer- readable medium and the network interface device and that is configured for: 
creating a brand profile within the profile repository, each product has one or more associated templates designed particularly for that product or class of products, the templates may be created by the host merchant or they may be created by the manufacturers associated with the products; each template includes a default set of design components including typestyle, text color, text orientation, default images and text messages (C. 19, L. 24-37) where products are categorized by brand (C. 23, L. 36-38) Applicant’s invention is directed to generating brand-compliant content , wherein creating the brand profile comprises: 
providing a profile-development interface to the user device via the one or more communication sessions, the associated default set of design components is incorporated by a Personalization Palette into the Personalization Palette Page (C. 19, L. 24-37), displaying one or more templates for a product in the personalized palette page design interface (C. 30, L. 21-26), the personalized palette page provides product configuration options (e.g., product color, size, etc.) and individualized enhancements (e.g., an uploaded image, image positioning, created text, text color, etc.) from the user via the design interface (C. 33, L. 13-22) The template are related to and analogous to the claimed brand, 
identifying, based on input received via the profile-development interface, values for brand attributes that constrain creation of branded design the image sizes, positions, and orientations available to the customer within this interface is constrained by the nature of the product being personalized (C. 13, L. 43-50) constraints include font size and number of characters (for manufacturing and aesthetic reasons) (C. 15, L. 29-31), typestyle (C. 15, L. 49-52) text orientation (C. 15, L. 59-62), text color (C. 16, L. 14-17) special treatments for images and text such as shadowing and flaming (C. 16, L. 19-29), product color (C. 16, L. 44-53), product size (C. 16, L. 59-67), where constraints are entered by a vendor (C. 25, L. 30-40), constraints including a product style attribute (C. 29, L. 24-32) that determines different constraints (C. 29, L. 33-46), furthermore, different templates for a product may be offered, the different templates equivalent to the claimed style (C. 30, L. 21-29), 
 (c) updating the brand profile to include the identified values for the brand attributes, the associated default set of design components is incorporated by a Personalization Palette into the Personalization Palette Page (C. 19, L. 24-37) and allows a user to save a set of design components into , and 
(d) modifying the profile repository in the non-transitory computer- readable medium to include the brand profile as updated with the identified values for the brand attributes, the Personalization Palette Page (C. 19, L. 24-37) allows a user to save a set of design components into a personal gallery database (C. 22, L. 46-48), storing the design components (C. 33, L. 23-25), 
generating the branded design content, wherein creating the branded design content comprises: 
providing a content-creation interface to the user device via the one or more communication sessions, the associated default set of design components is incorporated by a Personalization Palette into the Personalization Palette Page (C. 19, L. 24-37), displaying one or more templates for a product in the personalized palette page design interface (C. 30, L. 21-26), the personalized palette page provides product configuration options (e.g., , 
obtaining, based on input received via the content-creation interface, an input graphic and an input text element, displaying one or more templates for a product in the personalized palette page design interface (C. 30, L. 21-26), the personalized palette page provides product configuration options (e.g., product color, size, etc.) and individualized enhancements (e.g., an uploaded image, image positioning, created text, text color, etc.) from the user via the design interface (C. 33, L. 13-22); 
identifying, from the brand profile as stored in the profile repository, one or more of a permissible text feature for the input text element and a permissible visual feature for displaying the input graphic, the image sizes, positions, and orientations available to the customer within this interface is constrained by the nature of the product being personalized (C. 13, L. 43-50) constraints include font size and number of characters (for manufacturing and aesthetic reasons) (C. 15, L. 29-31), typestyle (C. 15, L. 49-52) text orientation (C. 15, L. 59-62), text color (C. 16, L. , 
applying the one or more of the permissible text features to the input text element and the permissible visual feature to the input graphic, an interface to enter text (C. 15, L. 18-23), select typestyle (C. 15, L. 41-44), text orientation (C. 15, L. 53-56), text color (C. 16, L. 8-12), special text and image treatments (C. 16, L. 19-23), 
creating the branded design content by positioning, within a layout, the input text element and the input graphic having the one or more of the permissible text feature and the permissible visual feature applied, positioning the text (C. 15, L. 53-56), positioning an image (C. 33, L. 13-22), 
updating the content-creation interface to display the branded design content, the associated default set of design components , and 
causing the network interface device to provide the user device with access to the updated content-creation interface, the Personalization Palette Page (C. 19, L. 24-37) allows a user to save a set of design components into a personal gallery database (C. 22, L. 46-48), storing the design components (C. 33, L. 23-25).

Weber does not disclose (1) including, in the profile-development interface; (A) a first interface element configured for selecting a value along a first personality dimension corresponding to a subcombination of two first sets of stylization options, the two first sets of stylization options corresponding to a first minimum value and a first maximum value along the first personality dimension, as disclosed in the claims.  However, Weber discloses a set of vendor records, each vendor record contains one or more products and a set of vendor capabilities for each product (C. 28, L 10-22) a product record indicates a set of vendors who personalize a product, wherein each vendor is .  Weber discloses two datasets analogous to two personalization dimensions comprising two sets of stylization options, one dataset including products per vendor and manufacturer capabilities per product per vendor, the two stylization options being vendor and product/capability per vendor, and a second dataset including vendors per product and manufacturing capabilities per vendor, the stylization options being product and vendor/capability per vendor, and wherein each manufacturer capability comprises a subset of capabilities in a collective superset of manufacturer capabilities; and wherein if a user uses the Personalization Palette to select vendors which make a particular product and then select a vendor with the appropriate manufacturer’s capabilities using a combination of the two datasets.  In the same field of invention, presenting a user interface displaying search results and a slider intersecting an axis at a first location in the search results (P. 0047) and having a display indicating a value of the parameter at the first location of the axis, wherein the display varies/updates to indicate the value corresponding to the point of intersection as a user moves the slider (P. 0048) and displaying a header indicating a numerical quantity of search results describing the quantity of search results included in a subset of search results defined by the location of the slider and indicating a numerical quantity of search results describing the quantity of search results included in a subset of search results defined by the location (P. 0052).  The two sets of options in Hang include price range and airline per price per date, and as a user moves the slider, different subsets of the price within the price range for the airlines within the selected data range.  This would be analogous to selecting either the capability per product per vendor or capability per vendor per product in Weber.  Therefore, considering the teachings of Weber and Hang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine (1) including, in the profile-development interface; (A) a first interface element configured for selecting a value along a first personality dimension corresponding to a subcombination of two first sets of stylization options, the two first sets of stylization options corresponding to a first minimum value and a first maximum value along the first personality dimension with the teachings of Weber.  One would have been motivated to combine (1) including, in the profile-development interface; (A) a first interface configured for selecting a value along a first personality dimension corresponding to a subcombination of two first sets of stylization options, the two first sets of stylization options corresponding to a first minimum value and a first maximum value along the first personality dimension with the teachings of Weber in order to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Weber does not disclose (2) identifying a first personality dimension value based on a first input to the first interface element, (3) accessing; (A) a first mapping between values along the first personality dimension and respective subcombinations of the two first sets of stylization options, (4) selecting a first subcombination from the two first sets of stylization options , as disclosed in the claims.  However, Hang discloses receiving a user input via the cursor moving the slider from the first location in the search presentation interface to a subsequent location and displaying a second subset of search results including a different set of search results from the first subset of search results and updating the header (P. 0053).  Therefore, considering the teachings of Weber and Hang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine (2) identifying a first personality dimension value based on a first input to the first interface element, (3) accessing; (A) a first mapping between values along the first personality dimension and respective subcombinations of the two first sets of stylization (4) selecting a first subcombination from the two first sets of stylization options with the teachings of Weber and Hang.  One would have been motivated to combine (2) identifying a first personality dimension value based on a first input to the first interface element, (3) accessing; (A) a first mapping between values along the first personality dimension and respective subcombinations of the two first sets of stylization options, (4) selecting a first subcombination from the two first sets of stylization options with the teachings of Weber and Hang in order to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.
	
Weber does not disclose (B) a second interface element configured for selecting a value alongPage 2 of 22 US2008 16717910 1Appl. No. 16/388,572a second personality dimension corresponding to a subcombination of two second sets of stylization options, the two second sets of stylization options corresponding to a second minimum value and a second maximum value along the second personality dimension; a second personality dimension value based on a second input to the second interface element; (B) a second mapping between values along the second personality dimension and respective subcombinations of the two second sets of stylization options; a second subcombination from the two second sets of stylization options, as disclosed in the claims.  However, in the same field of invention, Kisiel discloses presenting a visualization of multiple sets of data, wherein a user may use a slider to select subsets in any of the multiple sets of data (P. 0214) or a plurality of .  Combining Kisiel with Weber and Hand would allow the user to conveniently use the slider selection interface of Hang to filter through the capability per product per vendor and capability per vendor per product records of Weber and produce a filtered subset of various combinations of products and vendors and manufacturer capabilities.  Therefore, considering the teachings of Weber, Hang and Kisiel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine (B) a second interface element configured for selecting a value alongPage 2 of 22 US2008 16717910 1Appl. No. 16/388,572a second personality dimension corresponding to a subcombination of two second sets of stylization options, the two second sets of stylization options corresponding to a second minimum value and a second maximum value along the second personality dimension; a second personality dimension value based on a second input to the second interface element; (B) a second mapping between values along the second personality dimension and respective subcombinations of the two second sets of stylization options; a second subcombination from the two second sets of stylization options with the teachings of Weber and Hang.  One would have been motivated to combine (B) a second interface element configured for selecting a value alongPage 2 of 22 US2008 16717910 1Appl. No. 16/388,572a second personality dimension corresponding to a subcombination of two second sets of stylization options, the two second sets of stylization options corresponding to a second minimum value and a second maximum value along the second personality dimension; a second personality dimension value based on a second input to the second interface element; (B) a second mapping between values along the second personality dimension and respective subcombinations of the two second sets of stylization options; a second subcombination from the two second sets of stylization options with the teachings of Weber and Hang in order to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Weber does not disclose (5) determining a personalized set of stylization options that (i) includes a first stylization option that is present in both the first subcombination and the second subcombination and (6) updating the personality attribute to indicate the personalized set of stylization options, as disclosed in the claims.  However, Weber discloses and (ii) excludes a second stylization option that is present in either the first subcombination or the second subcombination, a user receives a first set of design components for a first product; for a second product, a user retrieves a set of manufacturing capabilities and a second set of design components are generated which are derived from the first set of design components, and the second set of design components also must comply with the set of manufacturing capabilities, and then the user may only create design components which comply with the set of manufacturing capabilities (C. 2, L. 56 – C. 3 L. 7).  In the same field of invention, Kisiel discloses presenting a visualization of multiple sets of data, wherein a user may use a slider to select subsets in any of the .  Combining Kisiel with Weber and Hand would allow the user to conveniently use the slider selection interface of Hang to filter through the capability per product per vendor and capability per vendor per product records of Weber and produce a filtered subset of various combinations of products and vendors and manufacturer capabilities.  Therefore, considering the teachings of Weber, Hang and Kisiel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine (5) determining a personalized set of stylization options that (i) includes a first stylization option that is present in both the first subcombination and the second subcombination and (6) updating the personality attribute to indicate the personalized set of stylization options with the teachings of Weber, Hang and Kisiel.  One would have been motivated to combine (5) determining a personalized set of stylization options that (i) includes a first stylization option that is present in both the first subcombination and the second subcombination and (6) updating the personality attribute to indicate the personalized set of stylization options with the teachings of Weber, Hang and Kisiel in order to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Claim 2. Weber, Hang and Kisiel discloses the digital graphic design computing system of claim 1, and Weber further discloses 
the brand attributes further comprises a font attribute and a color attribute indicating permissible colors for inclusion in the branded design content, design components include product dependent images, text messages, selected colors, typestyles, text locations (C. 19, L. 4-23), design component selections are restricted for the selected template to specific values (C. 34, L. 43-61),
wherein the processing hardware is configured for identifying the values of the brand attributes by performing operations comprising: identifying, from the input received via the profile-development interface, a brand exemplar having a design content example with a text example and a graphic example, a user selects a product dependent design templates that includes a basic design with a default set of design components for use as a design starting point, the template including both product configuration options and enhancements, including one or more images, text messages, selected colors, typestyles, text locations, etc, the template design components chosen to correspond to those design components that are most popular with past users (C. 19, L. 1-23), when loading a design saved previously, the Upload Module 660 may, upon selection of the customer, load either a generic version of the design or a version conformed to the product with which it was saved (C. 22, L. 42-45); 
performing an analysis of the brand exemplar that identifies (i) a set of font values for the font attribute included within the brand exemplar and (ii) a set of the template including both product configuration options and enhancements, including one or more images, text messages, selected colors, typestyles, text locations, etc, (C. 19, L. 1-23); 
updating the profile-development interface to include one or more control elements configured for receiving (i) font-selection input selecting at least some font values from the set of font values and (ii) color-selection input selecting at least some color values from the set of color values, the template design components chosen to correspond to those design components that are most popular with past users (C. 19, L. 1-23); 
receiving the font-selection input and the color-selection input via the updated profile- development interface, user’s may modify the template design components and these modifications can be saved for future customer use (C. 19, L. 1-23), templates are created by vendors or host merchants and stored (C. 29, 47-51); 
modifying the font attribute of the brand profile to include the at least some font values indicated by the font-selection input, user’s may modify the template design components and these modifications can be saved for future customer use (C. 19, L. 1-23); and 
modifying the color attribute of the brand profile to include the at least some color values indicated by the color-selection input, user’s may modify the .

Claim 3. Weber, Hang and Kisiel discloses the digital graphic design system of claim 1, and Weber further discloses the processing hardware is further configured for generating the branded design content by performing at least a first iteration in which initial branded design content is modified without updating the content-creation interface to display the initial branded design content and a second iteration in which the content-creation interface is updated to display the branded design content, wherein the first iteration comprises: 
identifying, from the brand profile, an initial permissible text feature for the input text element and an initial permissible visual feature for displaying the input graphic, retrieving an initial layout for the branded design content, applying the initial permissible text feature to the input text element and positioning the input text element, with the initial permissible text feature, within the initial layout, applying the initial permissible visual feature to the input graphic and positioning the input graphic, with the initial permissible visual feature, within the initial layout, applying a design-quality model to the initial branded design content, wherein the initial branded design content has both (i) the input text element with the initial permissible text feature and (ii) the input graphic with the initial permissible visual feature positioned within the initial layout, and determining, by applying the design-quality model to the initial branded design content, that the initial branded design content should be modified, wherein the second iteration comprises performing at least one of: receiving from the user via a communication network a first set of design components created for a first product, the first set of design components corresponding to product configuration options and individualized enhancements, receiving from a user via the communication network an identifier for a second product selected for personalization, retrieving a set of manufacturing capabilities for the second product, generating a second set of design components derived from the first set of design components, wherein each component of the second set of design components complies with the set of manufacturing capabilities, and providing to the user a design interface comprising at least one design tool enabling the user to modify the design components, wherein the design interface is adapted so that the user may only create design components which comply with the set of manufacturing capabilities, and receiving from the user via the design interface a set of product configuration options and a set of individualized enhancements for the selected product (C. 2, L. 56 – Column 3, L. 7).



Claim 4. Weber discloses a method in which one or more processing devices perform operations comprising: 
creating a brand profile within a profile repository, each product has one or more associated templates designed particularly for that product or class of products, the templates may be created by the host merchant or they may be created by the manufacturers associated with the products; each template includes a default set of design components including typestyle, text color, text orientation, default images and text messages (C. 19, L. 24-37) where products are categorized by brand (C. 23, L. 36-38) Applicant’s invention is directed to generating brand-compliant content (P. 0035) that can encompass various content attributes (e.g., imagery associated with a business, a business name, a color scheme associated with the business or certain products, etc.) that collectively form a brand (P. 0036), and branded design content (P. 0039), Weber is directed to brand-compliant and branded content although Weber applies a brand design to a product, wherein creating the brand profile comprises: 
(i) providing a profile-development interface to a user device via one or more communication sessions, the associated default set of design components is incorporated by a Personalization Palette ,
(ii) identifying, based on input received via the profile-development interface, values for brand attributes that constrain creation of branded design content, the brand attributes comprising a personality attribute indicating stylization options for the branded design content, the image sizes, positions, and orientations available to the customer within this interface is constrained by the nature of the product being personalized (C. 13, L. 43-50) constraints include font size and number of characters (for manufacturing and aesthetic reasons) (C. 15, L. 29-31), typestyle (C. 15, L. 49-52) text orientation (C. 15, L. 59-62), text color (C. 16, L. 14-17) special treatments for images and text such as shadowing and flaming (C. 16, L. 19-29), product color (C. 16, L. 44-53), product size (C. 16, L. 59-67), where constraints are entered by a vendor (C. 25, L. 30-40), constraints including a product style attribute (C. 29, L. ;
providing, to a user device, a content-creation interface having control elements for identifying one or more input graphics and one or more input text elements to be included in branded design content, , each product has one or more associated templates designed particularly for that product or class of products, the templates may be created by the host merchant or they may be created by the manufacturers associated with the products; each template includes a default set of design components including typestyle, text color, text orientation, default images and text messages (C. 19, L. 24-37) where products are categorized by brand (C. 23, L. 36-38); 
receiving, via the content-creation interface, input comprising an input text element, an input graphic, and a selection of a command to create the branded design content, displaying one or more templates for a product in the personalized palette page design interface (C. 30, L. 21-26), the personalized palette page provides product configuration options (e.g., product color, size, etc.) and individualized enhancements (e.g., an uploaded image, image positioning, created text, text color, etc.) from the user via the design interface (C. 33, L. 13-22)
creating, responsive to receiving the selection of the command, the branded design content by executing a content creation process, the associated default set of design components is incorporated by a Personalization Palette into the Personalization Palette Page (C. 19, L. 24-37) and allows a user to save a set of design components into a personal gallery database (C. 22, L. 46-48), the personalized palette page provides product configuration options (e.g., product color, size, etc.) and individualized enhancements (e.g., an uploaded image, image positioning, created text, text color, etc.) from the user via the design interface (C. 33, L. 13-22) comprising: 
accessing a brand profile from a non-transitory computer-readable medium storing a brand profile repository; in a first iteration, performing operations comprising: identifying, from the brand profile, an initial permissible text feature for the input text element and an initial permissible visual feature for displaying the input graphic, a template is a basic design (i.e., a default set of design components), that is provided to a customer of the Personalization Palette Page for use as a starting point in creating his or her own set of design components, and includes both product configuration options and enhancements, including one or more images, text messages, selected colors, typestyles, text locations, etc., to allow the customer to quickly create a personalized version a product, or to modify the design components (C. 19, L. 4-,
retrieving an initial layout for the branded design content, a vendor of a product specifies constraints on the allowable spaces for positioning images (C. 13, L. 36-50), a user may place text in a product template at specified locations (C. 15, L. 32-40), the customer selects a template as a starting point that specifies text locations (C. 19. Lines 8-11), the user selects a template that requires positioning information to determine where the design is placed (C. 34, L. 63-67),
applying the initial permissible text feature to the input text element and positioning the input text element, with the initial permissible text feature, within the customer uses the default template to create his or her own set of design components to quickly create a personalized version a product, including selecting typestyle, text locations and text color (C. 19, L. 1-23),
applying a design-quality model to initial branded design content, wherein the initial branded design content has both (i) the input text element with the initial permissible text feature and (ii) the input graphic with the initial permissible visual feature positioned within the initial layout, a dialog module assists customers with the design process by suggesting the most popular colors or typestyles selected by prior customers for a particular product or by making suggestions for certain design components determined by professional designers to be aesthetically pleasing (C. 22, L. 17-24), the system determines if the customer has selected an allowed design component value and prevents the customer from entering non-allowed values (C. 34, L. 43-61) At Paragraph 0203 of Applicant’s specification, a design-quality model is described as a neural network in an expert system comprising a software engine that applies one or more rules that emulate human decision making, wherein the rules are based on the brand profile, and wherein the , and
determining, from the design-quality model, that the initial branded design content should be modified, suggesting the most popular colors or typestyles selected by prior customers for a particular product or by making suggestions for certain design components determined by professional designers to be aesthetically pleasing (C. 22, L. 17-24)the system determines if the customer has selected an allowed or a non-allowed design component value and if the customer has entered a non-allowed value, either an allowed value is entered for the customer instead of the non-allowed value, or a menu of allowed values is provided to the customer prompting the customer to select an allowed value (C. 34, L. 43-61) A determination is made to modify the value to ,
in a second iteration, performing operations comprising: identifying, from the brand profile, a permissible text feature for the input text element and a permissible visual feature for displaying the input graphic, selecting the permissible text feature instead of the initial permissible text feature, selecting the permissible visual feature instead of the initial permissible visual feature, a customer selects a template as a starting point of a basic design to create his or her own design components to create a personalized product that the customer is happy with, or the customer may modify the design components (C. 19, L. 4-20), a dialog module assists a customer with the design process by presenting customers with suggestions of the most popular design component options or design components determined by professional designers to be aesthetically pleasing (C. 22, L. 17-24), a design buffer retains information on recent product designs and the customer may select an “Undo” option to return to erase the latest design changes (C. 23, L. 3-7) design component values are restricted for the selected product template and if a user selects a design component value that is not allowed (the first iteration) then the Personalization Palette prompts the customer to make a selection (e.g., by selecting a choice from a pulldown menu of supported fonts) (second ,
retrieving a layout for the branded design content, when the customer selects a product that requires positioning information (position where a design is placed), the customer is prompted to make a selection for positioning information, or a default positon is selected within the capabilities of the vendor(s) (C. 34, L. 62 – Col. 35, L. 8) In this case, if a customer’s change leads to an ambiguity in positioning, then Weber provides options for resolving the ambiguity in positioning, 
selecting the layout instead of the initial layout, if there is an ambiguity in the placement information, for example, the placement is not within the capabilities of the capabilities of the vendor, the user is prompted to select a position or a default position is selected that is within the capabilities of the vendor (C. 34, L. 62 – Col. 35, L. 8)
applying the permissible text feature to the input text element and positioning the input text element, with the applied permissible text feature, within the layout, modifying a template (C. 19, L. 4-20), selecting a suggested design value (C. 22, L. 17-24), undoing a design value (C. 23, L. 3-7), the customer applies allowable design component values to the design (C. 34, L. 43-61) The examiner has provided citations were the customer sets values through the personalization palette page to a product design and these same capabilities are available when resolving design component values and positioning ambiguities, 
applying the permissible visual feature to the input graphic and positioning the input graphic, with the applied permissible visual feature, within the layout, modifying a template (C. 19, L. 4-20), selecting a suggested design value (C. 22, L. 17-24), undoing a design value (C. 23, L. 3-7), the customer applies allowable design component values to the design (C. 34, L. 43-61) The examiner has provided citations were the customer sets values through the personalization palette page to a product design and these same capabilities are available when resolving design component values and positioning ambiguities, and 
outputting the branded design content having the layout in which (i) the input text element with the applied permissible text feature and (ii) the input graphic with if the customer is happy with the typestyle, text location, text color, and so on, he or she can quickly create a personalized version of the business card (C. 19, L. 15-20); and 
updating the content-creation interface to display the branded design content, if the customer is happy with the typestyle, text location, text color, and so on, he or she can quickly create a personalized version of the business card (C. 19, L. 15-20).

Weber does not disclose wherein identifying the values for the brand attributes comprises: (a) including, in the profile-development interface: (1) a first interface element configured for selecting a value along a first personality dimension corresponding to a subcombination of two first sets of stylization options, the two first sets of stylization options corresponding to a first minimum value and a first maximum value along the first personality dimension, as disclosed in the claims.  However, Weber discloses a set of vendor records, each vendor record contains one or more products and a set of vendor capabilities for each product (C. 28, L 10-22) a product record indicates a set of vendors who personalize a product, wherein each vendor is associated with a subset of vendor specific capabilities (C. 28, L. 37-44) out of a superset (collective) of capabilities, the capabilities including font types, color options, etc. (C. 28, L. 45-59) wherein the manufacturing capabilities stored in the .  Weber discloses two datasets analogous to two personalization dimensions comprising two sets of stylization options, one dataset including products per vendor and manufacturer capabilities per product per vendor, the two stylization options being vendor and product/capability per vendor, and a second dataset including vendors per product and manufacturing capabilities per vendor, the stylization options being product and vendor/capability per vendor, and wherein each manufacturer capability comprises a subset of capabilities in a collective superset of manufacturer capabilities; and wherein if a user uses the Personalization Palette to select vendors which make a particular product and then select a vendor with the appropriate manufacturer’s capabilities using a combination of the two datasets.  In the same field of invention, Hang discloses presenting a user interface displaying search results and a slider intersecting an axis at a first location in the search results (P. 0047) and having a display indicating a value of the parameter at the first location of the axis, wherein the .  The two sets of options in Hang include price range and airline per price per date, and as a user moves the slider, different subsets of the price within the price range for the airlines within the selected data range.  This would be analogous to selecting either the capability per product per vendor or capability per vendor per product in Weber.  Therefore, considering the teachings of Weber and Hang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein identifying the values for the brand attributes comprises: (a) including, in the profile-development interface: (1) a first interface element configured for selecting a value along a first personality dimension corresponding to a subcombination of two first sets of stylization options, the two first sets of stylization options corresponding to a first minimum value and a first maximum value along the first personality dimension with the teachings of Weber.  One would have been motivated to combine wherein identifying the values for the brand attributes comprises: (a) including, in the profile-development interface: (1) a first interface element configured for selecting a value along a first personality dimension corresponding to a subcombination of two first sets of stylization options, the two first sets of stylization options corresponding to a first minimum value and a first maximum value along the first personality dimension with the teachings of Weber in order to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Weber does not disclose (b) identifying a first personality dimension value based on a first input to the first interface element, (c) accessing: (1) a first mapping between values along the first personality dimension and respective subcombinations of the two first sets of stylization options, Page 6 of 23Application No. 16/388,572 Attorney Docket 094952-1134401(d) selecting a first subcombination from the two first sets of stylization options the first set of stylization options, as disclosed in the claims.  However, Hang discloses receiving a user input via the cursor moving the slider from the first location in the search presentation interface to a subsequent location and displaying a second subset of search results including a different set of search results from the first subset of search results and updating the header (P. 0053).  Therefore, considering the teachings of Weber and Hang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine (b) identifying a first personality dimension value based on a first input to the first interface element, (c) accessing: (1) a first mapping between values along the first personality dimension and respective subcombinations of the two first sets of stylization options, Page 6 of 23Application No. 16/388,572 Attorney Docket 094952-1134401(d) selecting a first subcombination from the two first sets of stylization options the first set of stylization options with the teachings of combine (b) identifying a first personality dimension value based on a first input to the first interface element, (c) accessing: (1) a first mapping between values along the first personality dimension and respective subcombinations of the two first sets of stylization options, Page 6 of 23Application No. 16/388,572 Attorney Docket 094952-1134401(d) selecting a first subcombination from the two first sets of stylization options the first set of stylization options with the teachings of Weber and Hang in order to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Weber does not disclose (2) a second interface element configured for selecting a value along a second personality dimension corresponding to a subcombination of two second sets of stylization options, the two second sets of stylization options corresponding to a second minimum value and a second maximum value along the second personality dimension; a second personality dimension value based on a second input to the second interface element; and (2) a second mapping between values along the second personality dimension and respective subcombinations of the two second sets of stylization options; and a second subcombination from the two second sets of stylization options, as disclosed in the claims.  However, in the same field of invention, Kisiel discloses presenting a visualization of multiple sets of data, wherein a user may use a slider to select subsets in any of the multiple sets of data (P. 0214) or a plurality of sets of data, and the selected subsets of data from the .  Combining Kisiel with Weber and Hand would allow the user to conveniently use the slider selection interface of Hang to filter through the capability per product per vendor and capability per vendor per product records of Weber and produce a filtered subset of various combinations of products and vendors and manufacturer capabilities.  Therefore, considering the teachings of Weber, Hang and Kisiel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine (2) a second interface element configured for selecting a value along a second personality dimension corresponding to a subcombination of two second sets of stylization options, the two second sets of stylization options corresponding to a second minimum value and a second maximum value along the second personality dimension; a second personality dimension value based on a second input to the second interface element; and (2) a second mapping between values along the second personality dimension and respective subcombinations of the two second sets of stylization options; and a second subcombination from the two second sets of stylization options with the teachings of Weber and Hang.  One would have been motivated to combine (2) a second interface element configured for selecting a value along a second personality dimension corresponding to a subcombination of two second sets of stylization options, the two second sets of stylization options corresponding to a second minimum value and a second maximum value along the second personality dimension; a second personality dimension value based on a second input to the second interface element; and (2) a second mapping between values along the second personality dimension and respective subcombinations of the two second sets of stylization options; and a second subcombination from the two second sets of stylization options with the teachings of Weber and Hang in order to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Weber does not disclose (e) determining a personalized set of stylization options that (i) includes a first stylization option that is present in both the first subcombination and the second subcombination, as disclosed in the claims.  However, Weber discloses and (ii) excludes a second stylization option that is present in either the first subcombination or the second subcombination, a user receives a first set of design components for a first product; for a second product, a user retrieves a set of manufacturing capabilities and a second set of design components are generated which are derived from the first set of design components, and the second set of design components also must comply with the set of manufacturing capabilities, and then the user may only create design components which comply with the set of manufacturing capabilities (C. 2, L. 56 – C. 3 L. 7).  In the same field of invention, Kisiel discloses presenting a visualization of multiple sets of data, wherein a user may use a slider to select subsets in any of the multiple sets of data (P. 0214) or a plurality of sets of data, and the selected subsets of data from the plurality of sets of .  Combining Kisiel with Weber and Hand would allow the user to conveniently use the slider selection interface of Hang to filter through the capability per product per vendor and capability per vendor per product records of Weber and produce a filtered subset of various combinations of products and vendors and manufacturer capabilities.  Therefore, considering the teachings of Weber, Hang and Kisiel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine (e) determining a personalized set of stylization options that (i) includes a first stylization option that is present in both the first subcombination and the second subcombination with the teachings of Weber, Hang and Kisiel.  One would have been motivated to combine (e) determining a personalized set of stylization options that (i) includes a first stylization option that is present in both the first subcombination and the second subcombination with the teachings of Weber, Hang and Kisiel in order to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Claim 7. Weber, Hang and Kisiel discloses the method of claim 4, and Weber further discloses applying the permissible visual feature comprises restricting a modification of a font attribute of the input text element to a permissible font attribute value identified in the brand profile, constraints include font size and number of characters (for manufacturing and aesthetic reasons) (C. 15, L. 29-31).

Claim 8. Weber, Hang and Kisiel discloses the method of claim 4, and Weber further discloses in the first iteration, the initial branded design content is modified without updating the content-creation interface to display the initial branded design content; and in the second iteration the branded design content is outputted and the content- creation interface is updated to display the branded design content, in a case where the customer selected design component is not supported by the vendor capabilities, either the interface is not updated with the customer selection and is set within the constrained values, or a customer is prompted to make a selection, e.g. from a pulldown menu of supported fonts (C. 34, L. 43-61) The first iteration is the customer selecting the incompatible or non-allowed value and the second iteration is either the system selecting the compatible or allowed value or the system offering the customer a menu of compatible or allowed values for the customer to select.

Claim 9. Canceled.

Claim 10. Weber, Hang and Kisiel discloses the method of claim 4, and Weber further discloses the control elements comprise one or more of: a text field configured for receiving typing input that specifies the input text element, and an upload element configured for (i) receiving an input identifying a memory location in which a file containing the input text element is stored and (ii) instructing the one or more a user may browse a website to select text for incorporation within a product at a specified location for personalization (C. 6, L. 28-31) the prewritten text messages are contained in a database (C. 14, L. 21-27), a user may compose their own text message entered into a field (C. 15, L. 18-20).

Claim 11. Weber, Hang and Kisiel discloses the method of claim 4, and Weber further discloses the control elements comprise one or more of: an upload element configured for (i) receiving a text input identifying a memory location in which a file containing the input text element is stored and (ii) instructing the one or more processing devices to retrieve the file from the memory location; and a drag-and-drop field configuring for receiving a drag-and-drop input moving a visual representation of the input graphic over the content-creation interface, wherein the one or more processing devices retrieve the input graphic responsive to receiving the drag-and-drop input, a user may drag an image to a desired location within a product (C. 13, L. 56-58), a user may browse a website to select text for incorporation within a product at a specified location for personalization (C. 6, L. 28-31) the prewritten text messages are contained in a database (C. 14, L. 21-27), a user may compose their own text message entered into a field (C. 15, L. 18-20).


creating a brand profile within a profile repository, each product has one or more associated templates designed particularly for that product or class of products, the templates may be created by the host merchant or they may be created by the manufacturers associated with the products; each template includes a default set of design components including typestyle, text color, text orientation, default images and text messages (C. 19, L. 24-37) where products are categorized by brand (C. 23, L. 36-38) Applicant’s invention is directed to generating brand-compliant content (P. 0035) that can encompass various content attributes (e.g., imagery associated with a business, a business name, a color scheme associated with the business or certain products, etc.) that collectively form a brand (P. 0036), and branded design content (P. 0039), Weber is directed to brand-compliant and branded content although Weber applies a brand design to a product, wherein creating the brand profile comprises: 
(i) providing a profile-development interface to a user device via one or more communication sessions, the associated default set of design components is incorporated by a Personalization Palette into the Personalization Palette Page (C. 19, L. 24-37), , 
(ii) identifying, based on input received via the profile-development interface, values for brand attributes that constrain creation of branded design content, the brand attributes comprising a personality attribute indicating stylization options for the branded design content, the image sizes, positions, and orientations available to the customer within this interface is constrained by the nature of the product being personalized (C. 13, L. 43-50) constraints include font size and number of characters (for manufacturing and aesthetic reasons) (C. 15, L. 29-31), typestyle (C. 15, L. 49-52) text orientation (C. 15, L. 59-62), text color (C. 16, L. 14-17) special treatments for images and text such as shadowing and flaming (C. 16, L. 19-29), product color (C. 16, L. 44-53), product size (C. 16, L. 59-67), where constraints are entered by a vendor (C. 25, L. 30-40), constraints including a product style attribute (C. 29, L. 24-32) that determines different constraints (C. 29, L. 33-,
providing, to a user device, a profile-development interface, each product has one or more associated templates designed particularly for that product or class of products, the templates may be created by the host merchant or they may be created by the manufacturers associated with the products; each template includes a default set of design components including typestyle, text color, text orientation, default images and text messages (C. 19, L. 24-37) where products are categorized by brand (C. 23, L. 36-38); 
identifying, based on input received via the profile-development interface, values for brand attributes of a brand profile that constrain creation of branded design content, the associated default set of design components is incorporated by a Personalization Palette into the Personalization Palette Page (C. 19, L. 24-37), displaying one or more templates for a product in the personalized palette page design interface (C. 30, L. 21-26), the personalized palette page provides product configuration options (e.g., product color, size, etc.) and individualized enhancements (e.g., an uploaded image, image positioning, created text, text color, etc.) from the user , the brand attributes comprising: 
a font attribute indicating permissible text features for displaying text in branded design content, ii. a color attribute indicating permissible colors for inclusion in the branded design content, iii. a graphical attribute indicating permissible graphical content for inclusion in the branded design content, and iv. a personality attribute indicating stylization options for the branded design content, , the image sizes, positions, and orientations available to the customer within this interface is constrained by the nature of the product being personalized (C. 13, L. 43-50) constraints include font size and number of characters (for manufacturing and aesthetic reasons) (C. 15, L. 29-31), typestyle (C. 15, L. 49-52) text orientation (C. 15, L. 59-62), text color (C. 16, L. 14-17) special treatments for images and text such as shadowing and flaming (C. 16, L. 19-29), product color (C. 16, L. 44-53), product size (C. 16, L. 59-67), where constraints are entered by a vendor (C. 25, L. 30-40), constraints including a product style attribute (C. 29, L. 24-32) that determines different constraints (C. 29, L. 33-46), furthermore, different templates for a product may be offered, the different templates equivalent to the claimed style (C. 30, L. 21-29)
wherein identifying the values for the brand attributes comprises: (a) identifying, from the input received via the profile-development interface, a brand exemplar having a design content example with a text example and a graphic example, a customer selects a product dependent design templates that includes a basic design with a default set of design components for use as a design starting point, the template including both product configuration options and enhancements, including one or more images, text messages, selected colors, typestyles, text locations, etc (C. 19, L. 1-23), 
(b) performing an analysis of the brand exemplar that identifies (i) a set of font values for the font attribute included within the brand exemplar and (ii) a set of color values for the color attribute included within the brand exemplar, the template includes one or more images, text messages, selected colors, typestyles, text locations, etc (C. 19, L. 1-23), the templates may be created by the host merchant or they may be created by the manufacturers associated with the products; each template includes a default set of design components including typestyle, text color, text orientation, default images and text messages (C. 19, L. 24-37) Since each template is dependent on a respective vendor’s manufacturing/customizing, then a determination will be made as to the design capabilities of the selected template
(c) updating the profile-development interface to include one or more control elements configured for receiving (i) font-selection input selecting at least some font values from the set of font values and (ii) color-selection input selecting at least some color values from the set of color values, a product-dependent template is provided to the personalization palette page, customers may modify the template design components and these modifications can be saved for future customer use (C. 19, L. 1-23), when loading a design saved previously, the Upload Module may, upon selection of the customer, load either a generic version of the design or a version conformed to the product with which it was saved (C. 22, L. 42-45); templates are created by vendors or host merchants and stored (C. 29, 47-51) The selection options of the personalization palette page of Fig. 5 are updated with the product configuration options and enhancements of the selected product-dependent template, 
(d) receiving the font-selection input and the color-selection input via the updated profile-development interface customers may modify the template design components with the personalization palette page of Fig. 5 and these modifications can be saved for future customer use (C. 19, L. 1-23), 
(e) modifying the font attribute of the brand profile to include the at least some font values indicated by the font-selection input, and (f) modifying the color attribute of the brand profile to include the at least some color values indicated by customers may modify the template design components and these modifications can be saved for future customer use (C. 19, L. 1-23);
updating the brand profile to include the identified values for the brand attributes, the associated default set of design components is incorporated by a Personalization Palette into the Personalization Palette Page (C. 19, L. 24-37) and allows a user to save a set of design components into a personal gallery database (C. 22, L. 46-48), the personalized palette page provides product configuration options (e.g., product color, size, etc.) and individualized enhancements (e.g., an uploaded image, image positioning, created text, text color, etc.) from the user via the design interface (C. 33, L. 13-22); 
modifying a profile repository stored in a non-transitory computer-readable medium to include the brand profile having the identified values for the brand attributes, the Personalization Palette Page (C. 19, L. 24-37) allows a user to save a set of design components into a personal gallery database (C. 22, L. 46-48), a customer’s design is stored (C. 23, L. 11-14) storing the design components (C. 33, L. 23-25); and 
controlling a process for creating the branded design content by restricting permissible modifications to the branded design content that may be the image sizes, positions, and orientations available to the customer within this interface is constrained by the nature of the product being personalized (C. 13, L. 43-50) constraints include font size and number of characters (for manufacturing and aesthetic reasons) (C. 15, L. 29-31), typestyle (C. 15, L. 49-52) text orientation (C. 15, L. 59-62), text color (C. 16, L. 14-17) special treatments for images and text such as shadowing and flaming (C. 16, L. 19-29), product color (C. 16, L. 44-53), product size (C. 16, L. 59-67), where constraints are entered by a vendor (C. 25, L. 30-40), constraints including a product style attribute (C. 29, L. 24-32) that determines different constraints (C. 29, L. 33-46), furthermore, different templates for a product may be offered, the different templates equivalent to the claimed style (C. 30, L. 21-29), design component values are restricted to values determined by vendor capability and a user is prevented from selecting a non-allowed value (C. 34, L. 43-62).





wherein identifying the values for the brand attributes comprises: (a) including, in the profile-development interface: (1) a first interface element configured for selecting a value along a first personality dimension corresponding to a subcombination of two first sets of stylization options, the two first sets of stylization options corresponding to a first minimum value and a first maximum value along the first personality dimension, as disclosed in the claims.  However, Weber discloses a set of vendor records, each vendor record contains one or more products and a set of vendor capabilities for each product (C. 28, L 10-22) a product record indicates a set of vendors who personalize a product, wherein each vendor is associated with a subset of vendor specific capabilities (C. 28, L. 37-44) out of a superset (collective) of capabilities, the capabilities including font types, color options, etc. (C. 28, L. 45-59) wherein the manufacturing capabilities stored in the product records are used to limit the design components available to customers of the Personalization Palette (C. 28, L. 60-63) providing product and vendor information listing information, wherein each vendor is assigned subcategories of constraints available to customers to design personalized versions of a product (C. 29, L. 24-62) The Personalization Palette 150 is "intelligent" in that it adapts the design components available to visitors of the Personalization Palette Page 200 to account for the manufacturing capabilities associated with the product being personalized (C. 29, L. 54-58).  presenting a user interface displaying search results and a slider intersecting an axis at a first location in the search results (P. 0047) and having a display indicating a value of the parameter at the first location of the axis, wherein the display varies/updates to indicate the value corresponding to the point of intersection as a user moves the slider (P. 0048) and displaying a header indicating a numerical quantity of search results describing the quantity of search results included in a subset of search results defined by the location of the slider and indicating a numerical quantity of search results describing the quantity of search results included in a subset of search results defined by the location (P. 0052).  The two sets of options in Hang include price range and airline per price per date, and as a user moves the slider, different subsets of the price within the price range for the airlines teachings of Weber and Hang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein identifying the values for the brand attributes comprises: (a) including, in the profile-development interface: (1) a first interface element configured for selecting a value along a first personality dimension corresponding to a subcombination of two first sets of stylization options, the two first sets of stylization options corresponding to a first minimum value and a first maximum value along the first personality dimension with the teachings of Weber.  One would have been motivated to combine wherein identifying the values for the brand attributes comprises: (a) including, in the profile-development interface: (1) a first interface element configured for selecting a value along a first personality dimension corresponding to a subcombination of two first sets of stylization options, the two first sets of stylization options corresponding to a first minimum value and a first maximum value along the first personality dimension with the teachings of Weber in order to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Weber does not disclose (b) identifying a first personality dimension value based on a first input to the first interface element; (c) accessing: (1) a first mapping between values along the first personality dimension and respective subcombinations of the two first sets of stylization options; (d) selecting a first subcombination from the two first sets of stylization options the first set of stylization options, as disclosed in the claims.  However, Hang discloses receiving a user input via the cursor moving the slider from the first location in the search presentation interface to a subsequent location and displaying a second subset of search results including a different set of search results from the first subset of search results and updating the header (P. 0053).  Therefore, considering the teachings of Weber and Hang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine (b) identifying a first personality dimension value based on a first input to the first interface element; (c) accessing: (1) a first mapping between values along the first personality dimension and respective subcombinations of the two first sets of stylization options; (d) selecting a first subcombination from the two first sets of stylization options the first set of stylization options with the teachings of Weber and Hang.  One would have been motivated to combine (b) identifying a first personality dimension value based on a first input to the first interface element; (c) accessing: (1) a first mapping between values along the first personality dimension and respective subcombinations of the two first sets of stylization options; (d) selecting a first subcombination from the two first sets of stylization options the first set of stylization options with the teachings of Weber and Hang in order to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Page 10 of 23Application No. 16/388,572Weber does not disclose (2) a second interface element configured for selecting a value along a second personality dimension corresponding to a subcombination of two second sets of stylization options, the two second sets of stylization options corresponding to a second minimum value and a second maximum value along the second personality dimension; a second personality dimension value based on a second input to the second interface element; (2) a second mapping between values along the second personality dimension and respective subcombinations of the two second sets of stylization options; a second subcombination from the two second sets of stylization options, as disclosed in the claims.  However, in the same field of invention, Kisiel discloses presenting a visualization of multiple sets of data, wherein a user may use a slider to select subsets in any of the multiple sets of data (P. 0214) or a plurality of sets of data, and the selected subsets of data from the plurality of sets of data are displayed in a table (P. 0216).  Combining Kisiel with Weber and Hand would allow the user to conveniently use the slider selection interface of Hang to filter through the capability per product per vendor and capability per vendor per product records of Weber and produce a filtered subset of various combinations of products and vendors and manufacturer capabilities.  Therefore, considering the teachings of Weber, Hang and Kisiel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine (2) a second interface element configured for selecting a value along a second personality dimension corresponding to a subcombination of two second sets of stylization options, the two second sets of stylization options corresponding to a second minimum value and a second maximum value along the second personality dimension; a second personality dimension value based on a second input to the second interface element; (2) a second mapping between values along the second personality dimension and respective subcombinations of the two second sets of stylization options; a second subcombination from the two second sets of stylization options with the teachings of Weber and Hang.  One would have been motivated to combine (2) a second interface element configured for selecting a value along a second personality dimension corresponding to a subcombination of two second sets of stylization options, the two second sets of stylization options corresponding to a second minimum value and a second maximum value along the second personality dimension; a second personality dimension value based on a second input to the second interface element; (2) a second mapping between values along the second personality dimension and respective subcombinations of the two second sets of stylization options; a second subcombination from the two second sets of stylization options with the teachings of Weber and Hang in order to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Weber does not disclose (e) determining a personalized set of stylization options that (i) includes a first stylization option that is present in both the first subcombination and the second subcombination, as disclosed in the claims.  However, Weber discloses and (ii) excludes a second stylization option that is present in either the first subcombination or the second subcombination, a user receives a first set of design components for a first product; for a second product, a user retrieves a set of manufacturing capabilities and a second set of design components are generated which are derived from the first set of design components, and the second set of design components also must comply with the set of manufacturing capabilities, and then the user may only create design components which comply with the set of manufacturing capabilities (C. 2, L. 56 – C. 3 L. 7).  In the same field of invention, Kisiel discloses presenting a visualization of multiple sets of data, wherein a user may use a slider to select subsets in any of the multiple sets of data (P. 0214) or a plurality of sets of data, and the selected subsets of data from the plurality of sets of data are displayed in a table (P. 0216).  Combining Kisiel with Weber and Hand would allow the user to conveniently use the slider selection interface of Hang to filter through the capability per product per vendor and capability per vendor per product records of Weber and produce a filtered subset of various combinations of products and vendors and manufacturer capabilities.  Therefore, considering the teachings of Weber, Hang and Kisiel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine (e) determining a personalized set of stylization options that (i) includes a first stylization option that is present in both the first subcombination and the second subcombination with the teachings of Weber, Hang and Kisiel.  One would have been motivated to combine (e) determining a personalized set of stylization options that (i) includes a first stylization option that is present in both the first subcombination and the second subcombination with the teachings of Weber, Hang and Kisiel in order to provide a user with a well-known, intuitive and convenient interactive method for analyzing the manufacturing constraints offered by the different vendors to aid the user in selecting the appropriate vendor for the chosen product.

Claim 15. Weber, Hang and Kisiel disclose the method of claim 13, and Weber further discloses restricting permissible modifications to the branded design content that may be implemented via a content-creation interface provided to the user device comprises: receiving, via the content-creation interface, input comprising an input graphic, an input text element, and a selection of a command to create the branded design content; and responsive to receiving the selection of the command to create the branded design content: selecting a set of permissible text features that excludes text features that are (i) absent from the brand profile or (ii) identified in the brand profile as being impermissible, selecting a set of permissible visual features that excludes visual features that are (i) absent from the brand profile or (ii) identified in the brand profile as being impermissible, and creating the branded design content from the input graphic, the input text element, the set of permissible text features, and the set of permissible visual features, , the image sizes, positions, and orientations available to the customer within this interface is constrained by the nature of the product being personalized (C. 13, L. 43-.

Claim 16. Canceled.

Claim 17. Weber, Hang and Kisiel disclose the method of claim 13, and Weber further discloses updating the profile-development interface comprises: determining that one or more of a font value and a color value has a frequency of occurrence within the brand exemplar that is less than a threshold frequency; and excluding the one or more of the font value and the color value from the profile- development interface based on the frequency of occurrence within the brand exemplar being less than the threshold frequency, the template design components chosen to correspond to .

Claim 18. Weber, Hang and Kisiel disclose the method of claim 13, and Weber further discloses updating the profile-development interface comprises displaying one or more font value indicators indicating all font values in the set of font values and displaying one or more color value indicators indicating all color values in the set of color values, wherein the operations further comprise: receiving, via the updated profile-development interface, input indicating one or more of (i) a subset of font values from the set of font values and (ii) a subset of color values from the set of color values; and excluding, from the brand profile, font or color values that are absent from the one or more of (i) the subset of font values and (ii) the subset of color values, the design interface comprising at least one design tool that allows the user to select product configuration options and to create individualized enhancements, the configuration options and individualized enhancements comprising design components, receiving a first set of design components corresponding to a first set of individualized enhancements from the user via the design interface before a product to be personalized has been identified, receiving an identifier for a product selected for personalization from the user via the communication network, retrieving a set of manufacturing capabilities for the selected .

Claim 19. Weber, Hang and Kisiel disclose the method of claim 13, and Weber further discloses identifying the values of the brand attributes comprises: accessing a first personality dimension dataset comprising stylization options corresponding to a first personality dimension; accessing a second personality dimension dataset comprising stylization options corresponding to a second personality dimension; determining, based on the input, a set of stylization options that (i) includes a first stylization option common to the first personality dimension dataset and the second personality dimension dataset the design interface comprising at least one design tool that allows the user to select product configuration options and to create individualized enhancements, the configuration options and individualized enhancements comprising design components, receiving a first set of design components corresponding to a first set of individualized enhancements from the user via the design interface before a product to be personalized has been identified, receiving an identifier for a product selected for personalization from the user via the communication network, retrieving a set of manufacturing capabilities for the selected product, generating a second set of design components derived from the first set of design components, wherein each component of the second set of design components complies with the set of manufacturing capabilities, loading the second set of design components into the design interface, and adapting the design interface so that the user may only select product configuration options and create individualized enhancements satisfying the set of manufacturing capabilities (C. 3, L. 12-31).

Claim 21. Weber, Hang and Kisiel disclose the method of claim 4, and Weber further discloses the design-quality model comprises program code implementing one or more a dialog module assists customers with the design process by suggesting the most popular colors or typestyles selected by prior customers for a particular product or by making suggestions for certain design components determined by professional designers to be aesthetically pleasing (C. 22, L. 17-24), the system determines if the customer has selected an allowed design component value and prevents the customer from entering non-allowed values (C. 34, L. 43-61).

Claim 22. Weber, Hang and Kisiel disclose the method of claim 4, and Weber further discloses the design-quality model comprises program code implementing an expert system comprising a set of rules, wherein the first iteration comprises (a) verifying that the initial branded design content complies with a first subset of the rules and (b) determining that the initial branded design content violates with a second subset of the rules, wherein the second iteration comprises selecting one or more modifications to the initial branded design content based on the second subset of the rules being violated a dialog module assists a customer with the design process by presenting customers with suggestions of the most popular design component options or design components determined by professional designers to be aesthetically pleasing (C. 22, L. 17-24), a design buffer retains information on recent product designs and the customer may select an “Undo” option to return to erase the latest design changes (C. 23, L. 3-7) the system .

Claim(s) 5, 6, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 7,216,092 B1) in view of Hang et al. (US 2016/0283091 A1) and Kisiel et al. (US 2016/0188789 A1) and further in view of Chen et al. (US 2010/0299616 A1).

Claim 5. Weber, Hang and Kisiel disclose the method of claim 4, but Weber does not disclose applying the permissible visual feature comprises positioning the input graphic adjacent to a brand color specified in the brand profile, as disclosed in the claims.  Paragraphs 0155, 0159, 0160, 0176, 0180, 0189, 0270 and 0271 appear to be the supportive disclosures for the instant claim and appear to be directed to displaying a menu of color choices adjacent to an input graphic in a design user interface.  However, a color palette for selecting the color of a logo added to a product (P. 0048).  Therefore, considering the teachings of Weber, Hang, Kisiel disclose and Chen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine applying the permissible visual feature comprises positioning the input graphic adjacent to a brand color specified in the brand profile with the teachings of Weber, Hang and Kisiel.  One would have been motivated to combine applying the permissible visual feature comprises positioning the input graphic adjacent to a brand color specified in the brand profile with the teachings of Weber, Hang and Kisiel in order to allow a user of Weber to have more control over the image used in the personalized product.

Claim 6. Weber, Hang, Kisiel and Chen disclose the method of claim 5, and Chen further discloses the color palette is displayed in the design window adjacent to the product containing the logo (P. 0060, Figures 7-11).   Therefore, considering the teachings of Weber, Hang, Kisiel and Chen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine positioning the input graphic adjacent to the brand color specified in the brand profile comprises one or more of (i) inserting the brand color next to the input graphic in a common layer of the layout and (ii) inserting the brand color and the input graphic in different layers, respectively, of the layout with the teachings of Weber, Hang, Kisiel and Chen.  One would have been motivated to combine positioning the input graphic adjacent to the brand color specified in the brand profile with the teachings of Weber, Hang, Kisiel and Chen in order to allow a user of Weber to have more control over the image used in the personalized product.

Claim 20. Weber, Hang and Kisiel disclose the method of claim 19, but Weber does not disclose identifying the values of the brand attributes further comprises: updating the profile-development interface to display sample design content having the first stylization option and the second stylization option; receiving, via the updated profile-development interface, input indicating a negative reaction with respect to a portion of the sample design content having the second stylization option; and excluding, based on the input indicating the negative reaction, the second stylization option from the set of stylization options, as disclosed in the claims.  However, in the same field of invention, Chen discloses a user interface that allows a user to reject a design suggestion (P. 0020).  Therefore, considering the teachings of Weber, Hang, Kisiel and Chen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine identifying the values of the brand attributes further comprises: updating the profile-development interface to display sample design content having the first stylization option and the second stylization option; receiving, via the updated profile-development interface, input indicating a negative reaction with respect to a portion of the sample design content having the second stylization option; and excluding, based on the input indicating the with the teachings of Weber, Hang and Kisiel.  One would have been motivated to combine identifying the values of the brand attributes further comprises: updating the profile-development interface to display sample design content having the first stylization option and the second stylization option; receiving, via the updated profile-development interface, input indicating a negative reaction with respect to a portion of the sample design content having the second stylization option; and excluding, based on the input indicating the negative reaction, the second stylization option from the set of stylization options with the teachings of Weber, Hang and Kisiel in order to give the user a method of having more control of designing a product template from the super set of product attributes available to all vendors using a well-known method of defining a configuration and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.
	
Claim(s) 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 7,216,092 B1) in view of Hang et al. (US 2016/0283091 A1) and Kisiel et al. (US 2016/0188789 A1) and further in view of Clarkson (US 2015/0366293 A1).

Claim 12. Weber, Hang and Kisiel disclose the method of claim 4, but Weber does not disclose the operations further comprising: receiving, via the updated content-creation receiving design input adjusting one or more design properties of a product; the system may determine whether the design input (P. 0090); if the system determines that the design change is not acceptable, the system may prompt the user to correct or modify the unacceptable design change or identify the particular design change that is unacceptable and provide the user additional information regarding the design change; the system returns to the step to accept user input without proceeding (P. 0092).  Therefore, considering the teachings of Weber, Hang, Kisiel and Clarkson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the operations further comprising: receiving, via the updated content-creation interface, an edit input identifying a modification to the branded design content; determining that the modification violates one or more of (i) a constraint on permissible text features specified by the brand profile and (ii) a constraint on permissible visual features specified by the brand profile; and rejecting the modification specified by the edit input with the teachings of Weber, Hang and Kisiel.  One would have been motivated to combine the operations further comprising: receiving, via the updated content-creation interface, an edit input identifying a modification to the branded design content; with the teachings of Weber, Hang and Kisiel in order to allow a user of Weber to have more control over the image used in the personalized product in order to provide a more robust system to Weber by preventing the user from accidently entering design data that violates the design constraints.

Claim 14. Weber, Hang and Kisiel disclose the method of claim 13, but Weber does not disclose restricting permissible modifications to the branded design content that may be implemented via a content-creation interface provided to the user device comprises: receiving, via the content-creation interface, an edit input identifying a modification to the branded design content; determining that the modification violates a constraint on one or more of (i) permissible text features specified by the font attribute and (ii) permissible visual features specified by one or more of the color attribute and the graphical attribute; and rejecting the modification specified by the edit input based on determining that the modification violates the constraint, as disclosed in the claims.  However, in the same field of invention, Clarkson discloses receiving design input adjusting one or more design properties of a product; the system may determine whether the design input (P. 0090); if the system determines that the design change is not acceptable, the system may prompt the user to correct or modify the unacceptable design change or identify the particular design change that is unacceptable and provide the user additional information .  Therefore, considering the teachings of Weber, Hang, Kisiel and Clarkson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine restricting permissible modifications to the branded design content that may be implemented via a content-creation interface provided to the user device comprises: receiving, via the content-creation interface, an edit input identifying a modification to the branded design content; determining that the modification violates a constraint on one or more of (i) permissible text features specified by the font attribute and (ii) permissible visual features specified by one or more of the color attribute and the graphical attribute; and rejecting the modification specified by the edit input based on determining that the modification violates the constraint with the teachings of Weber, Hang and Kisiel.  One would have been motivated to combine restricting permissible modifications to the branded design content that may be implemented via a content-creation interface provided to the user device comprises: receiving, via the content-creation interface, an edit input identifying a modification to the branded design content; determining that the modification violates a constraint on one or more of (i) permissible text features specified by the font attribute and (ii) permissible visual features specified by one or more of the color attribute and the graphical attribute; and rejecting the modification specified by the edit input based on determining that the modification violates the constraint with the teachings of Weber, Hang and Kisiel in order to allow a user of Weber to have more control over the image used in the personalized product in 

Response to Arguments
Applicant’s arguments with respect to claim(s) 13 October 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended claim 1 herein to recite:
(3)    accessing:
(A)    a first mapping between values along the first personality dimension and respective subcombinations of the two first sets of stylization options, and
(B)    a second mapping between values along the second personality dimension and respective subcombinations of the two second sets of stylization options,
(4)    selecting a first subcombination from the two first sets of stylization options and a second subcombination from the two second sets of stylization options,
(5)    determining a personalized set of stylization options that (i) includes a first stylization option that is present in both the first subcombination and the second subcombination and (ii) excludes a second stylization option that is present in either the first subcombination or the second subcombination.”
Applicant has similarity amended independent claims 4 and 13.

The examiner has combined new prior art references Hang and Kisiel with Weber for the claim amendments.  Weber discloses a set of vendor records, each 
Furthermore, Weber discloses a user receives a first set of design components for a first product; for a second product, a user retrieves a set of manufacturing capabilities and a second set of design components are generated which are derived from the first set of design components, and the second set of design components also must comply with the set of manufacturing capabilities, and then the user may only create design components which comply with the set of manufacturing capabilities (C. 2, L. 56 – C. 3 L. 7).  Kisiel discloses presenting a visualization of multiple sets of data, wherein a user may use a slider to select subsets in any of the multiple sets of data (P. 0214) or a plurality of sets of data, and the selected subsets of data from the plurality of sets of data are displayed in a table (P. 0216).  Combining Kisiel with Weber and Hand would allow the user to conveniently use the slider selection interface of Hang to filter 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        6/9/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177